United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-3484
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Minnesota.
Juan Garcia-Bautista,                    *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: June 11, 2010
                                 Filed: June 25, 2010
                                  ___________

Before WOLLMAN, COLLOTON, and GRUENDER, Circuit Judges.
                        ___________

PER CURIAM.

      Juan Garcia-Bautista challenges the sentence imposed by the district court1 after
he pleaded guilty to a drug offense. On appeal, his counsel has moved to withdraw
and has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the
sentence is unreasonable under the facts of this case.

      We review the imposition of sentences under a deferential abuse-of-discretion
standard, first ensuring that the district court committed no significant procedural

      1
        The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota.
error, and then considering the substantive reasonableness of the sentence. See United
States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc). The sentence
imposed was at the bottom of the undisputed advisory Guidelines range, see Rita v.
United States, 551 U.S. 338, 347-50 (2007), and we find no indication that Garcia-
Bautista would be able to rebut the resulting presumption of reasonableness, see
United States v. Cadenas, 445 F.3d 1091, 1094 (8th Cir. 2006). Further, after
reviewing the record independently under Penson v. Ohio, 488 U.S. 75 (1988), we
have found no nonfrivolous issues for appeal.

      Accordingly, the judgment is affirmed. We also grant counsel’s motion to
withdraw, and we deny Garcia-Bautista’s pending motion for appointment of counsel.
                      ______________________________




                                         -2-